DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 12/10/2020 is acknowledged. Claims 12−20 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Pub. No. 2017/0081020 to Pujar et al. (“Pujar”) in view of US Pat. No. 6,743,504 to Allen et al. (“Allen”).
Regarding claim Regarding claim 1, Pujar teaches an assembly for active laminar flow control, comprising a panel comprising an outer skin 58, and a plurality of plenums (98A−100A and 98B−100B), the plurality of plenums fluidly coupled with a respective array of perforations 112 through the outer skin (paras. [0051]−[0054], wherein the panel is constructed from fiber-reinforced composite material (paras. [0047]−[0048]).

Regarding claim 2, Pujar in view of Allen teaches a suction system (Pujar 106A and 106B) fluidly coupled with one or more of the plurality of plenums (Pujar para. [0053]).
Regarding claims 3 and 6, for the combination of Pujar in view of Allen, Pujar teaches that the outer skin is configured from fiber-reinforced composite material as a monolithic body, but fails to specify that the outer skin and plenums together are monolithic. Allen teaches a panel where the inner skin and outer skin are co-cured with the stiffeners (where the stiffeners of Pujar correspond to the plenums of Pujar). It would have been obvious to one of ordinary skill in the art at the time of filing, for the combination of Pujar and Allen as previously discussed, to manufacture the entire panel as a monolithic body, since a monolithic body is lighter in weight compared to traditional structures requiring rivets or other fasteners to join different elements, and lower weight leads to fuel savings in aircraft.
In such an arrangement, Pujar in view of Allen teaches that a first of the plurality of corrugations is bonded (i.e. co-cured) to at least one of the outer skin and the inner skin.
Regarding claim 4, Pujar in view of Allen teaches that the panel further comprises a plurality of corrugations arranged between the outer skin and the inner skin, and the plurality of corrugations form sidewalls of the plurality of plenums (for the combination of Pujar in view of Allen, the plenums formed by elements 98A−100A and 98B−100B in Pujar comprise a plurality of corrugations in conjunction with the upper and lower skins of the combination).

the bridge extends between the first sidewall and the second sidewall, and is connected to the inner skin (where inner skin of the combination is arranged along the bridge of the corrugations, cf. Pujar fig. 6 and Allen fig. 5A);
the first sidewall and the second sidewall each extend between the inner skin and the outer skin (Pujar fig. 6);
the first flange projects out from the first sidewall and is connected to the outer skin (Pujar fig. 6); and
the second flange projects out from the second sidewall and is connected to the outer skin (Pujar fig. 6).
Regarding claim 11, Pujar in view of Allen teaches a nacelle for an aircraft propulsion system, wherein the nacelle comprises the panel (Pujar fig. 1).
Claims 7−9 are rejected under 35 U.S.C. 103 as being unpatentable over Pujar in view of Allen as applied to claim 4 above, and further in view of US Pre-Grant Pub. No. 2008/0256788 to Glazebrook.
Regarding claims 7−9, Pujar in view of Allen fail to teach spacers (i.e. shims).
Glazebrook teaches a method of assembling aircraft components in which connecting portions 9 are measured using laser scanning tools (para. [0058]), and custom shims are manufactured and applied to the connecting portions in order to fill any gap which would exist between the connecting portion and the adjacent skin (steps (i) and (j) described in the specification).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ the technique of Glazebrook to manufacture custom spacers such that some of the corrugations are directly connected to the inner or outer skins, while other corrugations are connected indirectly by such spacers, in order to provide a final product having a very precise fit between the corrugations and skins (Glazebrook para. [0069]), which allows the corrugations to be used as pressurized plenums more efficiently than corrugations having small gaps between the skins and corrugations.

a first of the plurality of corrugations is connected directly to the outer or inner skin; and
a second of the plurality of corrugations is connected indirectly to the outer or inner skin through the spacer;
wherein a first distance between the outer skin and the inner skin at the first of the plurality of corrugations is equal to a second distance between the outer skin and the inner skin at the second of the plurality of corrugations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pujar in view of Allen as applied to claim 1 above, and further in view of US Pat. No. 9,663,238 to Kane et al. (“Kane”).
Regarding claim 10, Pujar in view of Allen fail to teach that a first portion of the outer skin has a first thickness, and a second portion of the outer skin has a second thickness that is different from the first thickness.
Kane teaches a panel for an aircraft (specifically a nacelle as also taught by Pujar in view of Allen), in which a first portion of the outer skin 74 has a first thickness and a second portion 68 has a second thickness that is different from the first thickness (fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to design the nacelle of Pujar in view of Allen to have a similar thicker portion of the outer skin to allow for a more rigid connection with other elements of the nacelle, thereby strengthening the overall nacelle without requiring additional components.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/24/2021